In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0149V
                                          UNPUBLISHED


    FRANCIS E. SETHMAN, JR.,                                    Chief Special Master Corcoran

                         Petitioner,                            Filed: May 21, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On February 13, 2020, Francis E. Sethman, Jr. filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that he suffered Guillain Barré Syndrome (GBS) as
a result of an influenza vaccine administered on September 27, 2018. Petition at 1.
Petitioner further alleges that he suffered onset of GBS within the Table time period and
that there is not a preponderance of medical evidence that his GBS was due to a factor
unrelated to the vaccination. Id. at 1-3, 5. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On April 2, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. ECF 35. On May 21, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $167,600.00 for pain

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
and suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $167,600.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

FRANCIS E. SETHMAN, JR.,                       )
                                              )
              Petitioner,                     )     No. 20-149V
                                              )     Chief Special Master
       v.                                     )     Brian Corcoran
                                              )     SPU
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
              Respondent.                     )
                                              )

            RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On February 13, 2020, Francis E. Sethman (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s

entitlement to compensation in his Rule 4(c) Report filed on March 31, 2021. Based on

Respondent’s Rule 4(c) Report, on April 2, 2021, Chief Special Master Corcoran found

petitioner entitled to compensation for his Guillain-Barré Syndrome.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$167,600.00 for pain and suffering. Petitioner does not request any other compensation for his

injury. This represents all elements of compensation to which petitioner would be entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $167,600.00, in the form of a check made payable to petitioner.
1
    Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division

                                                      LARA A. ENGLUND
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                       s/Althea Walker Davis
                                                      ALTHEA WALKER DAVIS
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Tel: (202) 616-0515
                                                      Althea.Davis@usdoj.gov

DATED: May 21, 2021




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2